Title: From Alexander Hamilton to Ebenezer Stevens, 3 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York Aug 3. 1799
          
          Inclosed are discharges for Nine Soldiers unfit for service. You will be pleased to examine them yourself and take a note of their situations. Five of them appear to me  to be in a state, which could not have escaped the recruiting officer. Tis with a view to this that I have made a personal examination & that I desire another examination by you. when you have made this examination you will give them their discharges. Such of them who may be presumed to have imposed themselves for what they are not, ought to be deprived of any principal articles of Cloathing which may be worth retaining, letting them depart however with decent covering—
          With great consideration I am Sir yr obed Ser
          
            A Hamilton
          
          Ebenezer Stevens Esq
        